    Case 8:20-cv-02780-CEH Document 47 Filed 07/27/21 Page 1 of 3 PageID 4023




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

HOWARD AVENUE STATION, LLC,

        Appellant,

v.                                                             Case No: 8:20-cv-2780-CEH

THOMAS ORTIZ and FRANK
KANE,

        Appellees.
___________________________________/

                                         ORDER

        This matter comes before the Court upon Frank Kane’s Motion to Strike

Thomas Ortiz’s Initial Supplemental Brief [Doc. 44], Thomas Ortiz’s Response 1

[[Doc. 45], and Frank R. Kane’s Motion to Extend Time to File Supplemental Brief

[Doc. 46]. Frank Kane has asked the Court to strike Mr. Ortiz’s supplemental initial

brief—for exceeding the page limit imposed by the Court in its May 5, 2021 Order

allowing supplemental briefing—and to extend the time for its response. [Doc. 44 ¶¶

4, 8-11]. In response, Mr. Ortiz has explained that the length of his filing was an

oversight, and he has also requested that the Court allow him to file an initial

supplemental brief that is within the length limitation of Rule 8015(a)(7)(B) of the

Federal Rules of Bankruptcy Procedure, having only joined in Howard Avenue



1
 Mr. Ortiz’s response is impermissibly joined with a motion, and the request for relief is not
accompanied by a memorandum of legal authority as required by the Court’s local rules.
Given the multiple delays in the briefing of this matter, the Court will consider the arguments
and requests of Mr. Ortiz, in the interest of completing the briefing in a timely manner.
 Case 8:20-cv-02780-CEH Document 47 Filed 07/27/21 Page 2 of 3 PageID 4024




Station’s brief—out of caution so as not to waive his rights—until the record could be

supplemented. [Doc. 45 ¶¶ 1-10]. He also requests that the Court allow Mr. Kane to

file a response that is within the length limitation for Answer Briefs set forth in the

Federal Rules of Bankruptcy Procedure and Federal Rules of Appellate Procedure. Id.

¶ 13.

        Rule 8026, Federal Rule of Bankruptcy Procedure states that “[a] district court

. . . may regulate practice in any manner consistent with federal law, applicable federal

rules, the Official Forms, and local rules.” Fed. R. Bankr. P. 8026(b). Pursuant to Rule

8015, “[a] principal brief must not exceed 30 pages, or a reply brief 15 pages.” Fed. R.

Bankr. P. 8015(a)(7), (b). Mr. Ortiz’s initial supplemental brief exceeds this limit and

the limit in the Court’s order allowing supplementation. Upon consideration of Mr.

Ortiz’s explanation that he only joined in Howard Avenue Station’s brief to preserve

his rights pending supplementation of the record and his request to file a brief within

the allowable limits of Rule 8015, striking his brief would be an extremely severe

sanction that is unwarranted at this time. In fact, the request for a brief that complies

with the page limits allowed by the rule is justified. As such, the Court will allow Mr.

Ortiz one final opportunity to file an amended supplemental initial brief, which allows

him to fully brief his issues on appeal. The Court will also provide Mr. Kane an

opportunity to file a response that is within the page limits of Rule 8015.

        The Court, however, reminds Mr. Ortiz that he is still bound by the rules of

procedure, including the Court’s local rules. Moreno v. Serco Inc., 734 F. App'x 656, 658

(11th Cir. 2018) (“pro se litigants must still follow procedural rules”); Jacox v. Dep't of
                                            2
 Case 8:20-cv-02780-CEH Document 47 Filed 07/27/21 Page 3 of 3 PageID 4025




Def., 291 F. App'x 318 (11th Cir. 2008) (“Courts show leniency to pro se litigants,

however, pro se litigants are still required to conform to procedural rules.”); Michelson

v. Sec'y, Dep't of Army Agency, No. 20-14844, 2021 WL 2822289, at *1 (11th Cir. July

7, 2021) (noting that “when a pro se plaintiff fails to follow local court rules, the district

court may sua sponte dismiss a case.”).

       Accordingly, it is hereby ORDERED:

          1. Frank Kane’s Motion to Strike Thomas Ortiz’s Initial Supplemental Brief

              [Doc. 44] is denied.

          2. Thomas Ortiz’s request to file a brief and allow a response that comports

              with the page limitations of Rule 8015 [Doc. 45] is granted. Mr. Ortiz

              shall file an amended supplemental initial brief, not to exceed the page

              limits of Rule 8015, no later than August 3, 2021. Mr. Kane shall file a

              response, which complies with the page limits of Rule 8015, by August

              17, 2021.

          3. Frank R. Kane’s Motion to Extend Time to File Supplemental Brief

              [Doc. 46] is denied as moot.

       DONE AND ORDERED in Tampa, Florida on July 27, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any


                                              3
